 

Exhibit 10.2

 

AMENDMENT NO.1

 

TO TERM SHEET

 

This Amendment No.1 to Term Sheet (the “Amendment”) is entered into as of
November 3, 2016, between CHC Group Ltd., as debtor and debtor in possession
(“CHC”) and The Milestone Aviation Group Limited (“Milestone”) and amends the
Term Sheet dated October 11, 2016 between CHC and Milestone (the “Term Sheet”).

 

WHEREAS:

 

CHC and Milestone (together the “Parties”) entered into the Term Sheet. The
Parties intend to amend the Term Sheet as set out in Clause 2 herein.

 

IT IS AGREED as follows:

 

1.Definitions

 

Capitalized terms used herein and not otherwise defined herein shall have the
meaning set forth in the Term Sheet.

 

2.Amendment

 

The Parties herein agree that the Term Sheet shall be amended with effect from
the date of this Amendment as follows:

 

The definition of “Qualified Plan Confirmation Order Outside Date” shall be
deleted in its entirety and replaced with the following:

 

“Qualified Plan Confirmation Order Outside Date” shall mean March 17, 2017.

 

3.General

 

3.1Sections 4.3 (Confidentiality), 4.4 (Miscellaneous) and 4.5 (Governing Law)
of the Term Sheet are hereby incorporated by reference into (and made part of)
this Amendment as if fully set forth herein and any reference in such sections
to “this Term Sheet” shall be read to refer to “this Amendment”.

 

3.2No variation of this Amendment shall be effective unless made in writing and
signed by or on behalf of the Parties.

 

 

 



 

3.3The Term Sheet shall remain in full force and unchanged in relation to any
other matters not expressly set out in this Amendment and any reference in the
Term Sheet to “this Term Sheet” shall be read and construed as a reference to
the Term Sheet as amended by this Amendment.

 

3.4The effectiveness of this Amendment is conditioned upon and subject to the
approval of the United States Bankruptcy Court for the Northern District of
Texas.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows.]

 

2 

 



 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment No. 1
to the Term Sheet on the date and year set out above.

 

THE MILESTONE AVIATION GROUP LIMITED   CHC GROUP LTD.       By: /s/ Mark England
  By: /s/ Nicolas P. Stable   Name: Mark England                       Name:
Nicolas P. Stable                        

Title: Assistant Secretary           

Location: Minerva House

2nd Floor

Smimonscourt Road

Ballsbridge

Dublin 4, Ireland

    Title: Vice President                            

 

3 

 

 

